OPINION OF THE COURT
WALTER N. COLBATH, JR., Circuit Judge.
This is an appeal from a Default Judgment entered against the Appellant/Defendant in the County Court, in and for Palm Beach County, Florida.
Appellee, Plaintiff below, was the Appellant/Defendant’s landlord and brought suit for back rent and eviction. Appellant/Defendant’s *87Motion for Summary Judgment was denied and the lower Court entered a Default Judgment in favor of the Appellee/PlaintifF on the Appellant/Defendant’s failure to deposit finds into the registry of the Court pursuant to Court Order. It is from these two Orders that the Appellant/Defendant takes this appeal.
On Appeal, Appellant raises three issues; two of which are constitutional. Since, in the Court’s opinion, this matter may be resolved without reaching the constitutional questions, the same are not the subject of this opinion. Appellant’s first point on appeal is whether jurisdiction properly vested in the trial court by virtue of the Appellee’s failure to comply with the requirements of Section 83.56(3) Florida Statutes which provides:
“If the tenant fails to pay rent when due and the default continues for 3 days, excluding Saturday, Sunday, and legal holidays, after delivery of written demand by the landlord for payment of the rent or possession of the premises, the landlord may terminate the rental agreement. The 3-day notice shall contain a statement in substantially the following form . . .” (emphasis the Court)
The language is clear. The form as it appears in the Statute is clear, and the form of the notice given in this case by the Appellee to the Appellant is also clear. The latter on its face does not comply with the Statute.
Accordingly, this case is reversed and remanded to the lower Court with instructions for further proceedings in accordance with this opinion.